DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 includes the limitation “wherein the self-assembly member is a leaflets ring.” However, it is unclear what applicant regards as a leaflets ring. Claim 7 did no specify a leaflet having any structures (e.g. ribbed/pleated sections or undulations). Therefore, it is unclear what applicant regards a leaflets ring. The examiner interprets a ring around the leaflets (e.g. valve module) would meet the recitation of a “self-assembly member.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kheradvar et al. U.S. Publication 2008/0275550 A1.
Regarding Claim 1, Kheradvar et al. discloses a modular percutaneous prosthetic valve device as seen in Figures 1-8, comprising a plurality of device modules 11, 13, 21 and a self-assembly member having a circumferential component 12, said device modules comprising a valve module 15a-15c (paragraph [0070]), each of said self-assembly member and said valve module in a delivery configuration for mounting in a delivery device (as seen in Figures 5-8), the plurality of device modules having a folded, unassembled delivery configuration and said circumferential component of said self-assembly member having a substantially helical delivery configuration extending along a longitudinal axis of said delivery device (abstract and paragraphs [0042-0043], [0046], [0073]) and a preset working configuration; wherein said unassembled valve module is unfolded and assembled into a working configuration via said self-assembly member after deployment from said delivery device (as seen in Figures 1-8). The examiner interprets the limitation “wherein said unassembled valve module is unfolded and assembled into a working configuration via said self-assembly member after deployment from the delivery device” to be seen in Figures 7-8, the valve module (leaflet) is transformed from the helical collapsed configuration into the deployed state and the masts are connected to provide support to the leaflets and enables the open valve to be functional (paragraphs [0070-0071]).
 Regarding Claim 2, Kheradvar et al. discloses wherein said self- assembly member further comprises a plurality of masts 13, 13A oriented perpendicular to said circumferential component 12 in said preset working configuration (as seen in Figure 1), said plurality of masts 13, 13A extending in longitudinal alignment with said circumferential component in said substantially helical delivery configuration (as seen in Figures 4-6).
Regarding Claim 3, Kheradvar et al. discloses wherein said valve module comprises a leaflets substructure (paragraphs [0038], [0042] and [0069-0070] and as seen in Figure 3 and 9).
Regarding Claim 4, Kheradvar et al. discloses wherein said self- assembly member comprises a shape-memory alloy (paragraphs [0039], [0044], [0073] and [0089]).
Regarding Claim 5, Kheradvar et al. discloses wherein said self- assembly member is attached to said valve module (paragraph [0069] and as seen in Figures 1-4).
Regarding Claim 6, Kheradvar et al. discloses wherein said plurality of device modules further includes an expandable support structure 25B, said support structure having a compressed, unexpanded delivery configuration for mounting in said delivery device (paragraph [0080] and as seen in Figure 7) and capable of being expanded for assembly and implantation after deployment from said delivery device (as seen in Figure 8 and paragraphs [0080-0087] and [0092]); said expanded support structure delivered apart from said valve module and designed for combination with said working configuration valve module to form an assembled valve device (as seen in Figures 5-8 and paragraph [0092]).
Claim(s) 7-10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gurskis et al. U.S. Publication 2007/0016288 A1.
Regarding Claims 7, 10, Gurskis et al. discloses a modular percutaneous prosthetic heart valve as seen in Figures 3A-5C, comprising a valve module 114 and a self-assembly member 112 in the form of a ring 118 which allows the leaflet to be attached thereto (paragraph [0064]), each in a delivery configuration for mounting in a delivery device 60 (as seen in Figures 5-8), said valve module 114 having a folded delivery configuration (as seen in Figures 1B, 2, 5A-5B) capable of unfolding for self-assembly and being assembled into a working configuration via said self-assembly member after deployment from said delivery device 60 (as seen in Figure 5B, paragraphs [0068-0069]). As seen in Figure 5B, the valve module 114 has a folded delivery configuration in the delivery device 60 and capable of unfolding (as seen in Figure 5C) and being assembled into a working configuration via the self-assembly member 112 after deployment from the delivery device 60 (see Figure 5C and paragraphs [0066], [0068-0070]). In addition, Gurskis et al. discloses the self-assembly member having a straight delivery configuration parallel to a longitudinal axis of said delivery device 60, wherein in the folded delivery configuration, the valve module is squashed to a flattened configuration (as seen in Figures 2, 5A-5B). 
Regarding Claim 8, Gurskis et al. discloses wherein the valve module in the flattened configuration extends in a single plane (as seen in Figures 2, 5A-5B).
Regarding Claim 9, Gurskis et al. discloses wherein the valve module 114 is squashed in a two-layer configuration (as seen in Figure 5B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774